Citation Nr: 0521650	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  97-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for a right ankle 
disability, currently rated as 20 percent disabling.

2. Entitlement to service connection for a cervical spine 
disorder.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a lumbosacral strain 
disability.

5. Entitlement to service connection for a bilateral shoulder 
disability.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
headaches, a cervical spine disability, a lumbosacral strain 
disability, and a bilateral shoulder disability, and which 
continued the veteran's evaluation for his service connected 
right ankle disability at a 10 percent evaluation.  During 
the course of this appeal, the veteran was granted an 
increase in his service connected right ankle condition, to 
20 percent, from the date of claim.  Thus the issues in 
appellate status are as noted above.

In addition to the issues referenced above, review of the 
claims file reveals that the veteran has raised claims for 
compensation for a dental disorder, for hypertension, for 
coronary artery disease, for numbness of the fingers and 
temporary total ratings.  These matters, which have not been 
developed for appellate review, are directed to the attention 
of the RO for appropriate action.

In July 2005, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.	The veteran's right ankle disability is productive of 
marked limitation of motion.

2.	The veteran's cervical spine disorder was not manifested 
during service and is not shown to be causally or 
etiologically related to service.

3.	The veteran's headaches are etiologically related to 
service.

4.	The veteran's lumbosacral strain disability is 
etiologically related to service.

5.	The veteran's bilateral shoulder disability was not 
manifested during service and is not shown to be 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5270, 5271 (2004).

2.	A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.	Resolving all doubt in the veteran's favor, a chronic 
headache disorder was incurred in active service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.	Resolving all doubt in the veteran's favor, a chronic 
lumbosacral strain disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.	A bilateral shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
course of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided with a 
copy of the pertinent rating decision, statements of the case 
dated April 1997 and September 1999, numerous supplemental 
statements of the case, including those dated July 1998, 
August 1998, July 1999, September 1999, and March 2004, a 
VCAA letter dated April 2001, and Board remands dated January 
2001 and December 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  He was also informed of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received several VA examinations 
during the course of this appeal.  The veteran received a 
hearing at the RO in October 1998, and before the undersigned 
Veterans Law Judge in April 2000.  The Board notes the 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  

VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
Therefore, the Board can proceed with readjudication of this 
case.


Factual background

The veteran's service medical records indicate that in May 
1984, the veteran was seen with complaints of low back pain 
for six months.  The veteran was diagnosed at that time with 
a lumbar muscle strain.  He was also treated periodically for 
headaches, beginning in February 1985.  In early May 1989, a 
separation examination was conducted which showed that he 
complained of frequent and severe headaches.  Thereafter, 
service medical records show that the veteran fell through a 
false ceiling in mid-May 1989, sustaining a fracture to his 
right ankle and a laceration to his right arm.  It was noted 
that he had landed on his right foot.  The veteran required 
an open reduction and internal fixation of the right medial 
malleolus, which was noted to be healing well in later May 
1989.  In May 1989 the veteran was also noted to have a 
headaches and apparent syncopal episode which was attributed 
to a reaction to a spinal procedure for ankle surgery 
performed about 36 hours prior.  Service medical records 
compiled in connection with this injury, to include a Medical 
Board Report, do not reflect a history or findings that the 
veteran sustained injury to the shoulders, head, neck or low 
back; nor were his complaints of headaches attributed to such 
injury.

At the time the veteran filed his initial application for VA 
benefits, in August 1989, he mentioned only a right ankle 
disability.  

The veteran received a VA examination shortly after leaving 
service, in September and October 1989.  At that time, the 
veteran reported problems with his right ankle, as well as 
pain and stiffness to his lower back, and constant headaches 
over the last few years.  He made no mention of injuring his 
back, shoulders, head or neck in the May 1989 fall, nor did 
he complain of neck or shoulder symptoms.  

The veteran was granted service connection for a right ankle 
disability by a November 1989 rating decision.  This decision 
was based on service medical records which show the veteran 
fractured his right ankle in service, and on the report of a 
September 1989 VA examination, noted above.

Thereafter, the veteran was seen periodically for complaints 
of headaches, noted in VA outpatient treatment records as 
early as January 1990.  At this time, he reported a 2 year 
history of headaches and a 6 year history of low back pain.  
He was also seen in January 1990 for a possible broken nose 
related to a fight.  A CT scan of the brain performed in 
January 1990 was negative.  The veteran was again seen in 
February and March 1990 for complaints of headache pain, and 
was prescribed medication.  In October 1990, the veteran 
complained of headaches for the past five years.

VA outpatient treatment records dated October 1990 indicate 
that the veteran had a dermatofibroma removed from his right 
clavicle at that time.  In May 1991, the veteran was again 
seen with complaints of headaches.  A March 1993 outpatient 
treatment note indicated that the veteran reported complaints 
of pain in his right ankle, and a cyst on his back, but he 
denied any other problem at that time other than occasional 
headaches.  In March 1994, the veteran was seen with 
complaints of a lump on his left scapulae.  He complained of 
itching at the site, but had no other shoulder complaints at 
that time.  In April 1994, the veteran underwent a surgical 
procedure to remove a sebaceous cyst from the left shoulder.

VA outpatient treatment records from April 1994 to 1995 show 
the veteran's complaints of left shoulder pain.  X-rays taken 
of the veteran's left shoulder were normal.  VA treatment 
records indicate that veteran underwent acromioplasty surgery 
in March 1995 for impingement syndrome of the left shoulder.  
Pathology report from that surgery noted degeneration of the 
veteran's cartilage.

X-rays of the veteran's right ankle taken in September 1995 
noted internal fixation of an old fracture of the right 
medial malleolus, with stress views normal bilaterally.  In 
February 1996, the veteran was prescribed a course of 
physical therapy for ongoing complaints of ankle pain.

The veteran appears to have been seen in May 1996 for 
chiropractic treatment to his left arm and neck, possibly a 
subluxation of "2T", although records pertaining to this 
treatment are not completely legible.

None of the treatment records compiled during the period 
referenced above contain any mention of symptoms or 
disability of the neck, shoulders, or low back, or headaches, 
arising from the May 1989 fall.  

In May 1996, the veteran filed a claim for an increased 
rating for his service connected right ankle disability.  It 
was at this time that he first claimed to have injured his 
back, neck and shoulders in the May 1989 accident.  The 
relevant evidence of record includes the reports of VA 
examinations, and VA outpatient treatment records.

A June 1996 MRI of the veteran's ankle was essentially 
unremarkable.  VA examination of June 1996 of the veteran's 
right ankle noted no visible swelling or deformity.  There 
was a stiff footed gait with very minimal dorsiflexion or 
plantar flexion in ambulation.  There was slight tenderness 
over the medial malleolar area.  There was also a palpable 
screw head over the lateral malleolar area.  The operative 
incisions were noted medially and laterally.  They were not 
tender.  There was no keloid present.  Range of motion was 85 
degrees of dorsiflexion, and 125 degrees of plantar flexion.  
There was 5 degrees of eversion and 30 degrees of inversion. 
Motion was somewhat stiff and slightly uncomfortable.

VA X-rays of the veteran's cervical, lumbosacral, and 
thoracic spine taken in August 1996 were completely normal.

The result of VA nerve conduction velocity testing conducted 
in September 1996 indicated findings suggestive of a mild 
lower cervical radiculitis, as evidenced by motor unit 
changes found in the C8 innervated muscles, and sensory 
symptoms in the 4th and 5th fingers of both hands, and motor 
unit changes in the cervical paraspinal muscles.

A November 1996 VA MRI of the cervical spine noted 
disc/osteophyte complex with mild canal narrowing and slight 
foraminal stenosis, left greater than right, at C6-C7.

A November 1996 VA outpatient treatment record indicated that 
the veteran was complaining of pain in his cervical spine, 
which he related to his accident in service in May 1989.  At 
this time the veteran reported that he also hit his left 
shoulder when he fell in May 1989.  Since that time, the 
veteran has been seen regularly with complaints of shoulder 
and cervical spine pain which he has related to his accident 
in service.

A December 1996 VA outpatient treatment note indicates that 
the veteran complained of pain in both shoulders and 
intermittent numbness of the first two fingers of both hands.  
Cervical spine MRI was noted to show spondylosis at C5-C7, 
left, which the examiner indicated would explain a left C7 
radiculopathy.

VA outpatient treatment records dated May 1997 indicate that 
the veteran was in a car accident the previous evening, and 
as a result had pain on both sides in the ribs and the center 
of the breast bone.  The veteran was diagnosed with a 
contusion of that area.

A further May 1997 VA outpatient treatment record indicates 
that the veteran reported complaints of pain in both 
shoulders, of three to four years' duration in the left 
shoulder, and of 1.5 years' duration in the right shoulder.  
The veteran was referred for physical therapy, for a 
diagnosis of cervical spondylosis.

June 1997 X-rays of the veteran's cervical and thoracic spine 
were normal.

In a VA outpatient treatment note dated August 1997, the 
veteran reported neck pain, right shoulder pain, and ankle 
pain, all of which he attributed to his accident in service 
in 1989, in which he broke his ankle.  He reported that he 
had experienced increasing pain in his neck since that time.  
Examination noted some slight angulation of the neck towards 
the right side; however, there was not any evidence of 
torticollis of the neck, suggestive of either nerve root 
entrapment or a herniated disc in the cervical area.  He had 
a relatively free range of motion in the cervical area for 
flexion, side bending, and rotation.  There were no palpatory 
findings for cervical somatic dysfunction or muscle spasm.  
The veteran was diagnosed with status post fracture with 
internal fixation, right ankle, ancient, status post left 
shoulder surgery, and cervical somatic dysfunction symptoms.

The veteran received a VA neurologic examination in June 
1998.  At that time, the veteran was noted to have reported 
that, in an accident in service in 1989, he fractured his 
right ankle, cut his right arm, and then fell on his left 
shoulder, while his head snapped back and struck the stairs 
he fell on.  He reported continuing left shoulder pain since 
that accident.  It was noted that he reported his pain was 
better for about six months after surgery on the left 
shoulder in 1995 for impingement, but that the pain had 
slowly started to worsen again.  The veteran also reported 
chronic neck pain since the accident, radiating into both of 
his shoulders.  He also reported periods of numbness in his 
arms and hands.  He reported bilateral frontal headaches 
since the fall, which consisted of a throbbing like 
sensation, and were associated with photophobia, slight 
twitching of the eyes, and problems with depth perception, as 
well as lightheadedness.

Upon examination, the veteran was noted to have decreased 
light touch and pin sensation over the right foot.  His gait 
was mildly slow and short stepped.  He walked with a mild 
limp.  The veteran was diagnosed with tension type headaches.  
The examiner indicated that in his opinion, the veteran's 
headaches stemmed from the head injury and neck injury which 
the veteran sustained in a fall in service.

The veteran received a hearing at the regional office in 
October 1998.  At that time, the veteran testified as to the 
increased symptomatology of his service connected right ankle 
disability, and the disabilities of his shoulder, neck, and 
headaches, and how he felt they were related to service.

A February 1999 outpatient treatment record noted that the 
veteran reported being involved in an automobile accident in 
1997.  He stated his current complaint was that of neck pain 
without radiation, but with paresthesias which extended into 
the ring and small fingers bilaterally.  The veteran was 
diagnosed at that time with chronic cervical strain with 
radicular complaints.

A March 1999 VA outpatient treatment record indicated that 
the veteran's complaints included neck pain since a motor 
vehicle accident a couple of years ago, chronic low back pain 
since the 1980s, but increased since a motor vehicle 
accident, and headaches that were worse when his neck pain is 
worse.  The veteran was diagnosed with chronic neck pain, 
chronic low back pain, and headaches.

The veteran received a hearing before the undersigned 
Veterans Law Judge in April 2000, at which time he testified 
to the severity of his service connected right ankle 
disability, and the origin and severity of his shoulder, 
back, and headache conditions.

A December 2000 MRI of the veteran's lumbar spine was normal.  
A December 2000 MRI of the veteran's cervical spine noted 
that the veteran's old disk/osteophyte complex at C6-7 had 
worsened in severity, and there was a new herniation of the 
nucleus pulposus at C5-6.

In mid 2001, the veteran began having increased pain in his 
right foot, which was found likely due to the retained 
hardware in his foot.  This retained hardware was surgically 
removed by the VA in October 2001.

The veteran received a VA neurological examination in July 
2001.  At that time, the veteran complained of chronic neck, 
low back, and shoulder pain, as well as headaches, which he 
attributed to a fall in service in May 1989.  He reported 
that during that accident, he fell on a railing lacerating 
his right upper arm, and on his ankle breaking it, then on 
his left shoulder, and then his head snapped back and hit the 
stairs that he fell on.  He reported pain in the left 
shoulder since the accident, with less severe pain in the 
right shoulder.  He also complained of chronic neck pain 
since the accident, which radiated to both shoulders, and 
intermittent numbness of the medial aspect of both hands, as 
well as intermittent numbness over the 4th and 5th digits of 
both hands.  He also reported bilateral frontal headaches 
since the fall in service.  He further reported chronic low 
back pain since that fall, located over the upper lumbar 
area.  There was noted on examination a tender spot over 
lateral upper lumbar spine.

Upon examination, the veteran was noted to have 5/5 strength 
in the right upper extremity except for 5-/5 strength at the 
right shoulder abductors.  The veteran had 5/5 strength in 
the left upper extremity except for 5-/5 strength at the left 
shoulder abductors, left hand intrinsic muscles, left wrist 
extensors, and grasp.  Lower extremity strength was 5/5 
except for 5-/5 strength at the iliopsoas muscles bilaterally 
and 4+/5 strength at the right foot dorsiflexors.  Sensory 
examination revealed the veteran to be intact to light touch, 
pin, proprioception, and vibratory sensation except for 
decreased light touch and pin sensation over the lateral 
aspect of the left upper arm and over the lateral aspect of 
the left forearm.  All reflexes were 2/4 except for the 
Achilles reflex which was 1/4.  Rhomboid and Babinski signs 
were not present.  His gait was mildly antalgic.  The 
examiner indicated that his impression was that the veteran 
was experiencing neck pain which radiated to both shoulders.  
He had intermittent numbness over the medial aspect of the 
arms and in the 4th and 5th digits of both hands.  The 
examiner indicated that these symptoms could be attributed to 
the veteran's C6-C7 disc osteophyte complex, which was 
narrowing the neuroforaminal bilaterally at that level.  The 
examiner also indicated that the veteran's right sided neck 
pain and shoulder pain could be attributed to the right sided 
C5-C6 herniation.  His EMG studies did show evidence of C7-C8 
radiculopathies, which the examiner felt could have a C7 
radiculopathy bilaterally, based on the abnormality seen at 
the C6-C7 level.  His prior EMGs showed radiculopathic 
changes in the C5-C6 muscles on the right which could also be 
attributed to the changes seen on cervical MRI scan.  The 
veteran was also noted to have complaints of daily chronic 
headaches.  The examiner indicated that these headaches 
certainly could be secondary to the neck injury he sustained.   
The examiner indicated that it is not uncommon to have 
frequent headaches after sustaining such an injury.  The 
examiner also noted that the veteran continued to complain of 
chronic low back pain.  This pain radiated to the hip.  The 
veteran was noted to have had a lumbar MRI scan which did not 
show any evidence of a herniated disc.  The examiner 
indicated that this pain could be due to chronic myofascial 
pain.

The examiner indicated that the veteran's chronic neck pain, 
low back pain, and headaches could all have been caused by 
the fall the veteran sustained in service in 1989.  The 
examiner indicated that these complaints were not uncommon 
for someone who sustained an injury to the neck, an injury to 
the back, and a closed head injury at the time of a 
significant fall.  The examiner indicated that he had to rely 
on the veteran's history to correlate these symptoms to the 
time of his fall, since he had no other way to confirm that.

The veteran received a further VA examination for his ankle 
in August 2001, prior to the removal of his hardware in 
October 2001.  At that time, the veteran had a mild antalgic 
gait on the right side.  Examination of the foot showed a 
well healed incisional scar over the medial malleolus area.  
The veteran had dorsiflexion of 35 degrees, plantar flexion 
of 55 degrees, inversion of 35 degrees, and eversion of 50 
degrees.  Sensation appeared within normal limits except 
close to the incision site over the medial malleolus.  He 
appeared to have slightly decreased toe raise on the right 
foot as compared to the left.  Pain was primarily inferior to 
the medial malleolus and slight discomfort to the interior 
lateral malleolus was noted on palpation.  He had +2 dorsal 
pedis and posterior tibial pulses.  The X-rays done on that 
date showed an open reduction internal fixation of the medial 
malleolus fracture with screws still in place, and a non 
united evulsion fracture of the lateral malleolus.  The 
veteran was diagnosed with past history of a medial malleolus 
fracture of the right ankle with open reduction and internal 
fixation devices in good position, and non united evulsion 
fracture of the lateral malleolus.  The veteran was felt to 
have decreased activity level from what he could do prior to 
the injury.

The veteran underwent surgery in October 2001 to remove 
metallic screws from his right ankle.

A November 2001 VA outpatient treatment record indicates that 
the veteran was relatively asymptomatic 5 weeks after removal 
of retained hardware in his foot.

The report of a March 2002 neurosurgery consultation 
indicates that the veteran was seen previously for neck pain 
and herniated cervical disks.  The veteran continued to 
complain of worsening neck pains and bilateral finger 
tingling and numbing located in the last two digits on each 
hand.  The veteran was examined.  He was found to have 
bilateral radiculopathy at C7-C8 by examination; however, his 
MRI did not reveal a pathology consistent with these 
problems, which the examiner felt might be more related to 
his fall in service in 1989, and might be related to a 
brachial plexopathy bilaterally.  It was felt the veteran 
would benefit from physical therapy.

The veteran again received VA outpatient neurological 
treatment in June 2002.  At that time, the veteran again 
reported sustaining injuries to his neck, arm, and ankle, as 
a result of his fall in service in May 1989.  He was noted to 
be currently complaining of headaches, neck pain, left arm 
pain, and right arm pain, and pain in his left shoulder.  The 
pain in his shoulder and arms began approximately six years 
ago.  He was also complaining of numbness in the fourth and 
fifth digits of both hands, which was equal in its 
distribution.  It was noted that a clavicular resection 
performed in 1995 gave him some transient relief of shoulder 
pain.  The examiner noted that reviews of the veteran's 
cervical spine MRI showed multilevel degenerative disc 
disease from C2-C3 to C7-T1, with the C7-T1 being the only 
normal disc in the cervical spine.  He also had a disc 
herniation and a disc osteophyte complex at C6-C7, which 
appeared to be quite old.  As well he had a right sided 
cervical disc at C5-C6.  The other discs were noted to be 
abnormal in character with decrease in fluid or water content 
and there was a loss of cervical lordosis and a mild kyphotic 
deformity at the C6-C7 level which appeared to be the most 
longstanding problem area.  The examiner recommended further 
EMG testing, and a course of physical therapy. 

An August 2002 MRI of the veteran's thoracic spine was noted 
to be unremarkable, with only minimal straightening of the 
normal thoracic kyphotic curvature.  MRI of the lumbar spine, 
also from August 2002, was as well noted to be unremarkable, 
with minimal bulges which were presumed to be physiologic of 
L2-L3, L3-L4, L4-L5, and L5-S1, without significant 
impingement on the thecal sac, and with clear neural foramina 
bilaterally.  The conus medullaris was normal in morphology 
and signal and was located at roughly the L1-L2 level.

The veteran received a further VA examination of his ankle in 
December 2002.  X-rays at that time of the veteran's right 
ankle showed no evidence of recent fracture or dislocation.  
Minimal irregularities were noted of the medial and lateral 
malleoli, most probably secondary to old fracture.  There was 
slight narrowing of the ankle mortise laterally.  He 
complained of instability in his ankle if he didn't wear his 
brace.  He had swelling and pain.  On examination, the 
veteran had a 5 inch curved anterior incision present over 
the anterior of the medial malleolus and a one inch incision 
over the medial malleolus where the screw was removed.  He 
had some loss of range of motion of the ankle, with extension 
of 25 degrees, flexion of 30 degrees, eversion of 25 degrees, 
and inversion of 30 degrees with some pain.  He had a +1/4 
chronic type of swelling of the right ankle.  He reported he 
could not bear weight for more than 20 minutes before he had 
to get off his ankle.  The veteran was noted to wear a brace 
for support.  X-rays vaguely showed screw tracks over the 
medial malleolus, but there were no degenerative arthritic 
changes present in the ankle area itself, and there was no 
evidence of any residuals from infection of the ankle.  The 
examiner opined that the veteran had significant functional 
impairment of the ankle.  He did not have any evidence of 
fatigue or weakness, and no incoordination.

As noted above, the RO in a decision dated March 2004 
increased the veteran's evaluation for his service connected 
right ankle disability to 20 percent, effective the date of 
the veteran's claim.


Entitlement to an increased rating for a right ankle 
disability.

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.   In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

As to the veteran's ankle disability, it is currently rated 
as 20 percent disabling under Diagnostic Code 5271, for 
marked limitation of motion.  Under that code, for moderate 
limitation of motion of the ankle, a 10 percent rating is 
warranted; marked limitation of motion warrants a 20 percent 
rating.  38 C.F.R. § 4.71a Code 5271 (2004). 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. 4.71a, Code 5003 (2004).  
However, the Board notes that the veteran was found, during 
his most recent examination of December 2002, to have no 
degenerative changes of the right ankle.

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Ankylosis of the ankle warrants a 40 percent rating when 
ankylosed in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  A 30 percent 
disability rating is warranted for plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
In plantar flexion less than 30 degrees, a 20 percent rating 
is warranted.  38 C.F.R. § 4.71a, Code 5270 (2004).

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the right ankle.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In this regard, the Board notes the VA examination of June 
1996, which found the veteran to have 85 degrees of 
dorsiflexion, 125 degrees of plantar flexion, 5 degrees of 
eversion and 30 degrees of inversion, with no visible 
swelling or deformity; the VA examination of August 2001, 
which found dorsiflexion of 35 degrees, plantar flexion of 55 
degrees, inversion of 35 degrees, and eversion of 50 degrees; 
and the VA examination of December 2002, which noted 
extension of 25 degrees, flexion of 30 degrees, eversion of 
25 degrees, and inversion of 30 degrees with some pain, but 
with no evidence of fatigue or weakness, and no 
incoordination.

Also of note are December 2002 findings which indicate that 
the veteran had no degenerative arthritic changes present in 
the ankle, but still had significant functional impairment of 
the ankle.  The Board finds these levels of limitation of 
motion, considering all evidence of record, to be consistent 
with a finding of marked limitation of motion of the ankle, 
such that a 20 percent rating would be warranted, the rating 
the veteran is currently receiving.  As to an evaluation in 
excess of 20 percent, the Board notes that a higher rating 
would only be warranted for anklyosis of the ankle, in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  As no evidence of 
record indicates that the veteran's ankle is ankylosed in any 
way, the Board finds that a higher rating is not warranted, 
and the veteran is properly rated as 20 percent disabled for 
his service connected right ankle disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Service connection for a cervical spine disorder, headaches, 
a lumbosacral strain disability, and a bilateral shoulder 
disability.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulted in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Taking into account all relevant evidence, the Board finds 
that service connection for headaches and a low back 
disability is warranted.  In this regard, the Board notes, as 
above, that service medical records do not show that the 
veteran injured his head or lower back in an accident in 
service in May 1989, as he has suggested.  He was treated for 
headaches periodically in service both before and after the 
May 1989 ankle injury.  Furthermore, there is one notation in 
service in May 1984 of the veteran being diagnosed with a 
lumbar muscle strain, after a complaint of low back pain for 
six months.  Furthermore, during a VA examination from 
September 1989, less than 4 months after service, the veteran 
reported pain and stiffness to his lower back, and constant 
headaches over the last few years.  During the year following 
service, and thereafter, the veteran has consistently 
complained of, and sought treatment for, his headaches.  
Eventually the veteran was diagnosed with tension headaches 
in June 1998, and chronic myofascial pain of the lower back 
in July 2001.  He has been seen frequently for low back 
symptoms.  Considering the veteran's continuity of reporting 
of symptomatology as to his low back and headache 
disabilities, since shortly after his separation from 
service, and considering his current diagnoses of tension 
headaches, and lumbar myofascial pain, and resolving all 
doubt in favor of the veteran, the Board finds this evidence 
sufficient to warrant a grant of service connection for both 
the veteran's headaches and his low back disability.

However, again taking into account all relevant evidence, the 
Board finds that service connection is not warranted for a 
cervical spine or bilateral shoulder disability.  In this 
regard, the Board has considered the veteran's claim that he 
injured his neck and shoulders in the May 1989 fall, but 
finds such claim to be without merit.  A careful review of 
all the evidence, with special attention to the service 
medical records and the evidence developed soon after 
service, does not reflect that any such injury to the neck 
and shoulders (or to the low back, for that matter) occurred 
at the time of the ankle fracture.  At no time did the 
veteran make relevant complaints, not at the time of the 
injury, during the remaining months until his service 
separation, when he filed his initial claim for VA 
compensation or at the time of treatment and examination 
during the first years after service.  Not until 1996, when 
he filed a claim for increased compensation, did he link neck 
and shoulder problems he was having with the 1989 injury.  
The Board thus finds that the assertions in this regard are 
not credible.  

Further, the evidence of record does not show that the 
veteran was diagnosed with any cervical spine or bilateral 
shoulder disability until several years after his separation 
from service.  Again, while the veteran complained of low 
back problems, headaches, and right ankle problems during his 
VA examination in September 1989, shortly after his 
separation from service, he did not note at that time any 
problems with his cervical spine or bilateral shoulders.  
Furthermore, while VA outpatient treatment records show 
continued treatment for the veteran's ankle, low back, and 
headache disabilities, as well as other nonservice connected 
disabilities, since service, there is no record of the 
veteran being treated for, or having complaints of, any 
cervical spine disability before September 1996, seven years 
after the veteran's seperation from service, or for a 
bilateral shoulder disability before April 1994, nearly five 
years after the veteran's seperation from service.  
Specifically noted is a March 1994 complaint of a sebaceous 
cyst on the veteran's left scapulae, which was later removed, 
but no note was made at that time of any other shoulder 
disability.  Surgery was performed for impingement syndrome 
of the left shoulder in March 1995, and again, there was no 
relationship noted at that time to service, to include as due 
to the veteran's fall in service in 1989.  Further, X-rays of 
the veteran's cervical spine in August 1996 were normal.  It 
does not appear that the veteran himself related his cervical 
spine and bilateral shoulder disabilities to service until 
November 1996, when he related them to his May 1989 accident 
in service in which he broke his right ankle and lacerated 
his right upper arm.  

Also of note is a May 1997 VA outpatient treatment record 
which noted that the veteran at that time reported pain in 
the left shoulder of three to four years duration, which 
would be around 1993, and of 1.5 years in the right shoulder, 
which would be early 1996.  The Board notes the opinions from 
VA examinations dated June 1998 and July 2001 which relate 
the veteran's cervical spine and bilateral shoulder 
disabilities to service, however, these opinions are clearly 
based on the reported history of the veteran, and not the 
evidence of record.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); Leshore v. Brown, 8 Vet. App. 
406 (1995).

Therefore, with no evidence having been presented to indicate 
that these disabilities manifested until many years after 
service, and no competent medical evidence having been 
presented linking them to service, the Board finds the 
preponderance of the evidence indicates that these 
disabilities were not incurred in service, to include as due 
to his fall in service in 1989.  As the preponderance of the 
evidence is against these claims, the benefit-of-the-doubt 
doctrine does not apply, and the claims for service 
connection for a cervical spine disability and a bilateral 
shoulder disability must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an increased rating for a right ankle 
disability is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for headaches is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to service connection for a lumbosacral strain 
disability is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to service connection for a bilateral shoulder 
disability is denied.





	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


